 DAVID SHOE CO., INC.139The appropriate bargaining unit is:All drivers,helpers, mechanics,and plant men excluding all office clericalemployees,guards, professional employees,and supervisors as defined inthe Act.WE WILL NOT promise or grant employee benefits in order to discourage unionactivities or membership among our employees.WE WILL NOTengage in bargainingdirectlywith employees in derogation ofthe exclusive bargaining status of the Union.WE WILLNOT change any term or condition of employment without firstaffording the Union a reasonable opportunity to bargain thereon.WE WILLNOT interrogate employees concerning their union activities in amanner violative of Section 8 (a) (1) ofthe Act.WE WILLNOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of the right to self-organization,to form labororganizations,to join or assistLocal648, InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America, or any other labororganization,to bargaincollectivelythrough representatives of their choosing,or to engage in concerted activities for their mutual aid or protection.All our employees are free to become, remain,or refrain from becoming or remain-ing,membersof Local 648,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,or any other labor organization.COPELANDOIL CO., INC.; METROPOLITANPETROLEUMCOMPANY,A DIVISION OF THEPITTSTON COMPANY,Employer.Dated-------------------By---------------------------------- --------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, FourthFloor,The 120 Building,120 Delaware Avenue, Buffalo, New York,Telephone No.842-3112.David Shoe Co.,Inc.andUnited Shoe Workers of America, AFL-CIO.CaseNo. 1-CA-4901.February 25, 1966DECISION AND ORDEROn September 20, 1965, Trial Examiner Louis Libbin issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmativeaction, as set forth in the attached Trial Examiner's Deci-sion.With respect to certain other unfair labor practice allegations,the Trial Examiner recommended that they be dismissed.There-after,Counsel for the Respondent and the General Counsel filedexceptionsto the TrialExaminer'sDecision and supporting briefs,and the Respondent filed a brief in reply to that of the GeneralCounsel.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with157 NLRB No. 15. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case to a three-member panel [Members Fanning,, Brown, andZagoria]. .The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations 1 of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order,with the following modification : 2[Substitute the following for paragraph 1(c) :[" (c) Promising employees to grant increases, or any other economicbenefits, to induce them not to designate the above-named or any otherlabor organization as their collective-bargaining representative."]'It is clear that In paragraph 1(c) of the Trial Examiner's Recommended Order, theTrial Examiner inadvertently omitted the word "not" from the paragraph. , We shallcorrect the Inadvertent error by inserting the omitted word2The telephone number for Region 1, appearing in the Appendix, is amended to read:223-3358.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges and amended charges filed on February 27 and March 17, 1965, byUnited Shoe Workers of America, AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for Region 1(Boston,Massachusetts), issued his complaint, dated April 12, 1965, against DavidShoe Co., Inc.,1 herein called the Respondent.With respect to the unfair labor prac-tices, the complaint alleges, in substance, that: (1) Respondent discharged and there=after refused to reinstate two named employees because of their union and concertedactivities; (2)Respondent's plant superintendent engaged in specified acts of inter-ference, restraint, and coercion; and (3) by the foregoing conduct, Respondentengaged in unfair labor practices within the meaning of Section 8 (a) (1) and (3) andSection 2(6) and (7) of the Act In its duly filed answer, Respondent admits thedischarge and refusal to reinstate of the two named employees, and denies, generally,all unfair labor practice allegations.Pursuant to notice, a hearing was held before Trial Examiner Louis Libbin atBoston,Massachusetts, on June 2 and 3, 1965.All parties appeared, were repre-sented at the hearing, and were given full opportunity to be heard, to examine andcross-examine witnesses, to introduce relevant evidence, and to file briefs.TheGeneral Counsel and the Respondent have filed briefs, which I have fully considered.For the reasons hereinafter indicated, I find that Respondent violated Section 8(a) (1)and (3) of the Act only in certain respects.Upon the entire record 2 in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent David Shoe Co., Inc., a Massachusetts corporation, maintains a plantat Lynn, Massachusetts, where it is engaged in the manufacture, sale, and distributionof shoes and related products.During the past calendar year, Respondent purchased'The name is conformed to that appearing in Respondent's answer.20n June 1, 1965, Respondent filed a motion to correct record in designated specificrespects.No objection to the granting of this motion has been filed.Accordingly, Ihereby grant said motion and make the document part of the record in this proceedingas Respondent's Exhibit 9 DAVID SHOE CO., -INC.141leather and other material, valued in excess of $50,000,from points located outsidethe Commonwealth of Massachusetts; during the same period, Respondent sold andshipped shoes, valued in excess of $50,000, from its plant to points outside the Com-monwealth of Massachusetts.Upon the above admitted facts, I find, as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.H. THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits,and Ifind, that United Shoe Workers ofAmerica, AFL-CIO,is a labor organizationwithinthe meaningof Section 2(5) ofthe Act.In.THE UNFAIR LABOR PRACTICESA. Introduction;the issuesRespondent employs about 160 employees in the manufacture of shoes at its factoryin Lynn, Massachusetts. In January 1965 there was a strike by employees of othershoe factories in the area,including one located in the same building with Respondent.At thattime,Respondent's employees began to discuss the anticipated improved work-ing conditions and increased wages which they believed the employees of the struckfactories were likely to secure through the strike while Respondent's employees werecontinuingto work without any improvement in their wages and working conditions.During this initial discussion,employee Nicholos Gallo suggested to employeeRichard Murray and to other employees that all those interested in their problemshould meet at noontime at a cafe across the street from Respondent.About 13 or 14of Respondent's employees, including Gallo and Murray, met at this cafe at noontimeand discussed the possibility of unionization of Respondent.After Gallo had obtaineda unanimous response from those in attendance that there should be a union atRespondent, he volunteered to visit the Charging Union at Lynn that same day to findout how to go about organizing the factory.Gallo and another employee did visitthe Union's office during that same lunch period and was advised by a union memberthere present to return to the union hall that evening when a regular monthly meetingwas scheduled to be held. That evening Gallo, accompanied by all the employees whohad attended the meeting at the cafe,went to the union hall, explained their situationto Union Representative Cordova, and stated that they wanted to organize Respond-ent's shop.All signed union authorization cards that evening.The next day,Cordova had Gallo supplied with about 125 union authorization cards which Gallowas to distribute to Respondent's employees.A union meeting for Respondent'semployees, scheduled to be held at the union hall in Lynn at 4:30 p.m. on February 9,1965, was attended by a small number of Respondent's employees.Respondent admittedly became aware of the employees' organizational effortswhen James Pappas, Respondent's then superintendent and vice president, found aunion authorization card and pamphlet on the plant floor.Almost immediatelythereafter,he addressed the employees concerning their organizational efforts.Pappas also admitted seeing some of Respondent's employees including Gallo enterthe union hall on the afternoon of February 9Employees Gallo and Murray weredischarged by Pappas on February 19 and March 12, 1965, respectively, under cir-cumstanceshereinafter described.The issues litigated in this proceeding are (1) whether Pappas, after becomingaware of the employee's organizational efforts, engaged in conduct violative of Section8(a)(1) of the Act, such as threats of economic reprisals, promises of economicbenefits, and surveillance or creating the impression of surveillance of the unionmeeting place and the employees attending; and (2) whether the discharges of Galloand Murray were discriminatorily motivated in violation of Section 8(a)(3) oftheAct.B. Interference, restraint, or coercion1.The facts 3a.Superintendent Pappas' speechJames Pappas, Respondent's then superintendent and vice president, admitted thatin January 1965 he became-aware of the employees' organizational attempts when hefound a union authorization card and pamphlet on the plant floor.He furtheradmitted that thereafter either that same day or the following day he assembled all ofRespondent's approximately 160 employees in 3 separate groups, consisting of thoseUnless otherwise indicated,the findingsin this sectionare basedon creditedtestimonyand evidencewhich Is either admitted or undenied. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the stitching room, the lasting room, and the packing room, and addressed each,group in the same manner concerning this organizational attempt.He furtheradmitted that during the course of his talk to each group he made the following state-ments, among others:After stating that he had discovered certain union literature on the plant floor andreferring to the union authorization card and pamphlet which he was then holding inhis hand, he pointed out that he did not feel that if they joined the Union the Com-pany had to accept that fact.He explained that "all of the two dollar factories in thearea couldn't meet the Union demands and we felt neither could we, being a twodollar factory in the same area."He stated that the past history showed that the $2shoe factories in the area that had become unionized-had left the area and that upontheir relocation elsewhere the longevity of the employees was severed.He thenpointed out that if the Respondent could not meet the Union's demands, its alternativewould be either to relocate elsewhere or to close the plant and go out of business.In this connection he referred to Maine, New Hampshire, and Newburyport, Massa-chusetts, as possible places where Respondent might relocate in that eventuality.He even mentioned the fact that Respondent had recently inspected a plant site inNewburyport and referred to a file report in his hand from the Newburyport Chamberof Commerce.He explained that "the $2 retailer was on its way out" at this par-ticular time and that Respondent was "trying to replace it with a different shoe with alittle higher grade" for which "there might be a larger market."He promised thatwhen this happened, "it would automatically involve an adjustment in pay."He toldthe employees that if they had any problems or grievances about their wages orpiece rates, his door was always open and that they could come in and talk to himabout it.b.RichardMurray. one of the three full-time Kamborian sidelasters employed inRespondent's lasting department, had attended the meeting of the employees in thelasting room when Pappas had made the above-described speech about the Union.One afternoon shortly thereafter, Pappas came up to Murray while he was working onhismachine and asked, "Were you there when I gave the speech about the Union?"When Murray replied in the affirmative, Pappas asked if he had threatened anyone inthat speech.Murray asked Pappas to explain what he meant by "threaten." Pappasreplied, "Did I say I would fire anybody?"Murray then answered, "No, you saidthat if the Union comes in, you would either close the doors or move." Pappasreplied, "That's right," and walked away.c.Pappas' threat during interview with employees requesting wage increaseIn response io Pappas' invitation in his speech to employees to come to the office todiscuss any grievance on wages or piece rates, employee Gallo, accompanied byRespondent's other two Kamborian sidelasters, Murray and Correlle, visited the officeof Respondent's President Cohen where they unsuccessfully sought an increase intheir piece rate.Cohen and Pappas were both present.Gallo did most of the talkingfor the group and indicated -that they wanted about 2 or 3 cents more per case.Pappas stated that Respondent could not afford it and could not grant it at that timebecause of the union activities.During the course of the discussion, Gallo statedthat "even if you put two or three cents an hour on every operation in the shop, itcouldn't cost that much, maybe over a period of a year it would probably cost seven oreight thousand dollars.Do you realize what it will cost if the Union comes in here?"In Cohen's presence, Pappas replied, "If a union comes in, you'll be out of a job andwe will close the doors and leave." 4d. Incident involving Pappas' presence in vicinity of union hallat time of scheduled union meetingOn February 5, 1965, the Union sent a letter to the homes of about 28 of Respond-ent's employees who had previously signed union authorization cards.The letterpledged the Union's support of the employees' efforts to obtain better wages andworking conditions, reminded them that job security "can best be assured through asigned union contract," and urged them to attend an important union meeting sched-uled for 4.30 p in. on February 9, 1965, at the union hall in Lynn.The union hall is located on Washington Street.Directly across the street fromthe hall is a United Welding building where Pappas' brother and cousin are employed-4 Pappas did not deny having made this statement, and Cohen did not testify. DAVIDSHOECO., INC.143There is a drugstore on the same side of the street as, but a short distance beyond, theUnited Weldingbuilding.The union hall and theUnited Weldingbuilding are bothbetween Respondent's plant and the drugstone.It takes only a fewminutes to walkfrom the plant tothe UnitedWelding building and about another minute to continueon to the drugstore.Plant Superintendent Pappas admittedly was in thevicinityof the union hall aboutthe time ofthe scheduledunion meeting ofFebruary 9 and admittedlysaw some ofthe employees entering the unionhall.The testimonyis in disputehowever as toPappas' location,actions, and conduct on that occasion.Pappas' testimony is as follows:He had leftthe plantthat day shortly after 4 p.m.to go to thedrugstoreand was walkingon the sideof the streetoppositethe union hall.As he passed the United Welding building, he looked down an alley wherethere aredoors leadinginto the backof the building.His brother was employedas a foremanin the rearof the building.Seeing thatthe doorsin the alleywere closed, he turnedaround, walked back to thefront entranceof the United Welding building, entered thebuilding, asked his cousin in the frontoffice if his brother was in the back.On beinginformed that his brotherwas in,Pappas told his cousin that he was going to the drug-store forsome cigarsand would be right back.He then walked out the front door,went to thedrugstore,bought some cigars and lifesavers,and walked back on the sideof WashingtonStreet opposite the union halltoward the United Welding building.While part way betweenthe drugstoreand the United Welding building, he happenedto look across the streetand saw four of Respondent's employees-Gallo, Brown,De Soto, andKinney-on the opposite side of Washington Street aboutto enter theunionhall.He then walked through the front of the United Welding building to visithis brotherin the back,spent approximately 10 minutes visitingwithhim, turnedaround andwalked back toward the plant.Union RepresentativeCordova testifiedas follows:He was looking outthe windowof the union hall and about4:15 or4:20 p.m. saw Pappas across the streetwalkingfrom thedirectionof the plant to the UnitedWelding buildingand beyond it to thealley nextto the building,turn completely around and then enterthe United Weldingbuilding.Cordovacontinued to look out the window and about 10 minutes latersaw a groupof about sixemployees across the street from the unionhall on the UnitedWelding sideof WashingtonStreet.Before reachingthe United Welding building, thegroup of six employees crossedoverto the union hall side ofWashingtonStreet andentered the union hallaround 4:30p.m.He continuedto look out the window foranother 10 minutes with Union Organizer DeRosa but did not see Pappas come out,of the UnitedWelding building.The meeting began about4:40 or 4:45 p.m.Union Organizer DeRosa testified as follows:He was standingwith Cordova look-ing out the window of the union hall, and saw Pappas gopast the United Weldingbuilding, turn around, walkback to the United Weldingbuilding, standthere forabout 2 or3minutes looking around, and then enter the building.He saw a group ofsix employees across the street who had just reached the pointwhere they had to crossthe street to the union hall when Pappas entered the building.After Pappasenteredthe building,DeRosa continued to lookout the windowfor aboutanother 10minutesand observed a man's shape, which he could not identify,drifting back and forthfrom the slats of the venetian blinds coveringthe frontwindowof the United Weldingbuilding.He did not see Pappas leave the building.Considering primarilythe demeanor of the witnesses while testifying under oath,and also material inconsistencies between the testimonyof Cordovaand DeRosa aswell as testimony of employee Brown which tendsto support Pappas'version, I donot creditthe testimony of Cordova and DeRosato the extentthat it conflicts withthatof Pappas.DeRosa particularly did not impress me as a credible witness by hisdemeanor on the stand.Both Cordova and DeRosatestifiedthat theywere lookingout the window at the same time whenthey sawPappas andthe group of six employ-ees.Yet Cordova testifiedthat he firstsaw the groupof six employeesabout10minutes afterPappas hadalready enteredthe United Welding building, while DeRosatestified that Pappas entered the buildingat the point where DeRosa already saw thegroup of sixemployees aboutto cross the street to the unionhall.Furthermore,althoughCordova testifiedthat he continuedto look out the window with DeRosafor about 10 minutesafterPappas entered the building,Cordova didnot corroborateDeRosa about observing the man's shape driftingback and forth from the slats of thevenetian blinds coveringthe frontwindow ofthe United Welding building.I cannotbelieve that DeRosa would not have calledthis to Cordova's attention under all thecircumstances if DeRosahad in fact made suchan observation.Although Cordovatestifiedthat he didnot see Pappas leave the building after entering it, employeeBrown testified on rebuttalfor the General Counsel that when he enteredthe unionhall forthat meeting Cordovastated to the groupthat he sawPappas goby, "walking,towards the drug store."Brown further testifiedthat at that point he looked out the 144DECISIONS OP NATIONAL LABOR RELATIONS BOARDwindow and did not see,Pappas walking toward the drugstore at that time. Brown'stestimony thus tends to refute Cordova's testimony that he did not see Pappas leavethe United Welding building after he entered it, and is consistent with Pappas'testi-mony that he stayed at the United Welding building for only a few minutes beforeleaving to go toward the drugstore and that he went back into the United Weldingbuilding shortly after he had seen the employees while he was walking back from thedrugstore.I credit the testimony of Pappas and accept as true his version of what hedid and saw on that occasion.e.Pappas' statements to Brown on March 12, 1965As previously noted, Pappas admitted that about 4.30 p.m. on February 9, 1965,he observed employees Gallo, Brown, DeSoto, and Kinney entering the union hall.Employee Gallo was discharged by Pappas on February 19, 1965, under circumstanceshereinafter described.On February 26 the Union filed with the Board's RegionalOffice an unfair labor practice charge alleging, among other things, that Gallo wasunlawfully discharged because of his union membership and activities.A copy of thischarge was received by Respondent on March 1About March 12, Pappas talked toBrown at his machine. Pappas and Brown testified to the following conflicting ver-sions of this conversation.According to Brown's version, Pappas stated that he had seen "a bunch of fellowsgo up to the union hall," and then added that "I don't know how you been workingso long."According to Pappas' version the following occurred- Pappas happenedto be walking by Brown's machine in the course of his normal duties when Brownsaid that he wondered if he could get a loan from the office.Pappas replied thatCohen was in today and that Brown would have to see Cohen about the loan. Pappasthen stated, "You know ... they're saying that I fired Gallo because of the unionactivities.Now, if this is true and I saw you going in there,how come you are stillworking here.Have you been here too long already?" Brown thereupon laughed andreplied, "I saw you too."Pappas then repeated that if Brown wanted his loan hewould have to see Cohen, and walked away.When called by the General Counsel as a rebuttal witness, Brown denied thatPappas made the statement relating to Gallo's discharge.He admitted that he hadtold Pappas that he had also seen Pappas outside the union hall, as Pappas testified.He further admitted that his statement to Pappas in this respect was not a true state-ment and that he had not in fact seen Pappas on that occasion. Brown did not denythat the conversation took place in the context of Brown's request for a loan whichPappas suggested should be taken up with Respondent's president.Nor did Browndeny that he laughed at the point where Pappas made the statement about the factthat Brown at that time was still in Respondent's employ.Upon consideration of all the foregoing and the demeanor of the witnesses whiletestifying under oath,I credit and accept as true Pappas' version of his conversationwith Brownon this occasion.f.Pappas' statements about his observation of employeesAs previously noted, Pappas admitted that on March 12 he had mentioned toemployee Brown, while the latter was working at his machine, that he had observedBrown entering the union hall. In his pretrial affidavit, admittedly sworn to andsigned by Pappas on March 18, 1965, he admitted that he had told each of the fouremployees that he had seen them enter the union hall.52.Concludingfindingsa.As to threats of economic reprisals and promises of benefitsSuperintendent Pappas' statements in his speech to the assembled employees afterbecoming aware of the employees' efforts to unionize the plant, considered in thecontext and under the circumstances previously detailed, constituted a clear threatthat if the employees selected the Union as their bargaining representative theRespondent would not accept their choice but instead would either close the plant andgo out of business or would relocate elsewhere, in which event the employees'aAt the hearing in the instant proceeding, Pappas testified that he only recalled men-tioning it to Brown.He admitted, however, that it was "possible" that he had alsomentioned it to the others but could not recollect it at that time.Although his recollec-tionwas not refreshed by an examination of his pretrial affidavit in this respect, headmitted that he had read the affidavit before signing it and that the statements thereinwere correct at that time. DAVID SHOE CO., INC.145longevity would be severed.That this was in fact the intended meaning of his state-ments is verified by his subsequent information to employee Murray that he hadstated that if the Union comes in he "would either close the door or move." An addi-tional threat of loss of employment was made by Pappas to employees Gallo, Murray,and Correlle during the interview when these employees unsuccessfully sought a wageincrease.As previously found, in response to Gallo's rhetorical question as to whetherPappas realized what it would cost Respondent if the Union came in, Pappas retortedthat "if a union comes in, you'll be out of a job and we will close the doors and leave "Contrary to Respondent's contention in its brief, such threats of economic reprisalsare not protected as free speech by Section 8 (c) of the Act but are clearly coercive andviolative of the Act. I find that by the above-described conduct of Pappas, Respond-ent interfered with, restrained, and coerced its employees in the exercise of their rightsguaranteed by Section 7 of the Act and thereby Section 8 (a) (1) .6I further find that Pappas' statement in his January speech to the assembled employ-ees to the effect that as Respondent succeeded in replacing "the $2 retailer" with ahigher grade shoe "it would automatically involve an adjustment in pay," constituted,under all the circumstances, a promise of wags increase for the purpose of inducingthe employees not to designate the Union as their collective-bargaining representative.Such conduct, I find, further violated Section 8(a)(1) of the Act because it wasreasonably calculated to impinge on the employees' freedom of choice in the selectionof a bargaining representative.7b.As to surveillanceThere is no showing, nor is there any reasonable basis for inferring, that Pappaswas aware of the scheduled meeting at the union hall for 4:30 p.m. on February 9,1965.I find no basis for discrediting Pappas' affirmative and undisputed testimonythat he had no knowledge of such a scheduled meeting and that he customarily visitedhis brother at the United Welding building two or three times a week and at varioustimes of the day.Under all the circumstances, I am convinced that Pappas' presencein the vicinity of the union hall on the afternoon of February 9 when a union meetingwas scheduled and his observation of four employees entering the union hall, waspurely coincidental.I find that Pappas did not engage in surveillance as allegedin the complaint.c.As to creating the impression of surveillanceIt is quite obvious that one may create the impression of having engaged in surveil-lance without having in fact so engaged or ever intended so to engage.However,either type of conduct is equally coercive and violative of the Act. In the instant case,Pappas' statement to each of the four employees that he had seen them enter theunion hall, without giving any explanation concerning the circumstances under whichhe saw them, clearly created the impression that Pappas had engaged in surveillanceof the union meeting hall and the union activities of Respondent's employees.8 Bysuch conduct Respondent further violated Section 8(a)(1) of the Act .9C. Discrimination in hire and tenure of employment10Nicholos Gallo and Richard Murray were employed by Respondent as full-timeKamborian sidelasters in the lasting department on a piece rate basis.Gallo was firstemployed by Respondent in the latter part of 1960 and was discharged by Superin-tendent Pappas on February 19, 1965.Murray had been in Respondent's employabout 5 years when he was discharged by Pappas on March 12, 1965. Respondenthad only three full-time Kamborian sidelasters.The General Counsel contends, asthe complaint alleges, that the discharges were discriminatorily motivated in violationof the Act; the Respondent contends that the discharges were solely for cause.61 find that Pappas' statement to employee Brown on March 12, 1965, as to how ithappened that Brown was still working in view of the fact that Pappas had seen him gointo the union hall, considered in the context and under the circumstances previouslydetailed, did not constitute a threat of loss of employment or employment jeopardy.7N.L.R.B. v. Exchange Parts Company,375 U.S. 405.B Contrary to Respondent's statement in its briefs, such a finding is not barred by theabsence of testimony that Pappas' statement did in fact create the impression thatPappas was engaging in surveillance.See, e g.,Admiral Semmes Hotel and Motor Hotel,154 NLRB 33810Unless otherwise indicated, the factual findings in this section are based on testimonyor evidence which is either admitted or undisputed. 146DECISIONSOF NATIONAL LABORRELATIONS BOARD1.Theunionand concerted activities of Gallo and Murray;Respondent's knowledgethereofAs previously found,in January1965 Gallo took the initiativein having a group ofemployees meet during lunchtime to discuss the need forunionization of Respondent'splant.Murray also attended this meeting.At the meeting, Gallo obtaineda unani-mous responsefor a union and volunteered to visit theunionhall to find out how to goabout organizing Respondent's plant.That evening he and Murray, together withthe other employees in the group, signed union authorization cards at theunion hall.The next day Union Representative Cordova had Gallo supplied with about 125union authorization cards for distribution to Respondent's employees.At the plantthat same day, Gallo divided the cards among four or five other employees for solicita-tion of employeesignaturesand return to Gallo.He retained about five or six cardswhich he had employees sign at the plant during the workday, at coffee breaks and atlunchtime.As previously noted, Gallo was the chief spokesman for the group ofthree Kamborian sidelasters who visited Cohen's office in January and unsuccessfullysought a wage increase. It was Gallo's rhetorical question atthismeeting as towhether Pappas realized what it would cost Respondent if the Union came in, whichprompted Pappas to threaten loss of their jobs and the closing of the plantif a unioncame in.About 13 signed union authorization cards were returned by the other employeesolicitors to Gallo who, in turn, gave them to Union Representative Cordova. Inaddition, Gallo continued, during lunchtime and coffee breaks in the lastingroom, totalk to employees in support of the Union and in favor of organizing Respondent'splant.He attended the union meeting on the afternoon of February 9, 1965, andPappas admitted seeing him and three other employeesenter the unionhall thatafternoon.Murray wasnot as active a unionsupporterasGallo.He did,however,talk toand successfully solicit the signatures of about six or seven employees to union authori-zation cards.Murray also attended the union meeting of February 9.However, aspreviously noted, I have credited the testimony of Pappas that Murray wasnot in thegroup observed by Pappas entering the union hall on thatoccasion.Considering the foregoingand the entirerecord as a whole,I am convinced and findthat Pappas was fully aware of the fact that Gallo was a zealousunion protagonist andof his efforts to get Respondent's plant unionized.On the other hand,I do not feelthat the evidence warrantsa similar conclusion as toMurray. I find that,as Pappastestified, Pappas was not aware of Murray's union interests and activities and that heerroneously believed Murray to be anonunionemployee.2.The discharge of Gallo and Murraya.The practice relating to punching the timeclockand withholding work slipsRespondent's operations are highly seasonable.For many years there had been apractice in Respondent's plant, condoned by Respondent, whereby employees onpiecework, including Gallo and Murray, would fail to punch the timeclock and wouldhold back piecework slips representing their production either to average out theirearnings 11 or to collect partial unemployment compensation for that week.12 DespiteRespondent's efforts beginning with the fall of 1964 to have the employees punchtheir timecards and turn in their piecework slips promptly, Respondent was aware thatemployees were continuing to indulge in the foregoing practices.Thus, Pappasadmitted that Respondent found it was hard to eliminate these practices.Also,Americo Petrillo, an admitted statutory supervisor and foreman of the lasting depart-iThis technique was illustrated by the following testimony of Gallo:Imight turn in $125 if I made $135 and I would hold the $10 andonlyturn in $125and if there came weeks when I didn't make $100 or so, I would turn in the remain-ing balance.In other words,not turning in all,the slips...I would try to balanceit out.v If an employee submits to the State Unemployment Compensation Agency a "lowearning slip"furnished by Respondent to indicate that the employee had failed to earna certain weekly dollar amount, that employee would be entitled to collect partial unem-ployment compensation for that particular week.Thus Murray testified as follows :If I work say 20 hours a week and make $40 [I] get $30 clear.So the other way,I punch in just for 10 hours instead of 20, hand in $10 [worth of piece slips] andcollect 45[dollars in partial unemployment compensation]. DAVID SHOE CO., INC.147ment where about 40 to 50 employees,including Gallo and Murray,worked,-testifiedthat beginning with the fall of 1964 and continuing until April 1965 he made a weeklycheck of the timecards of the employees in his department to determine whether theywere being properly punched and whether the employees were turning in their piece-rate slips for the work done that week.He admitted that each week he would find, onan average,that approximately 5 percent of the employees in his department hadfailed to punch their cards properly and that a similar number had failed to turn intheir piece-rate slips in the week in which the production reflected by those slips hadbeen made.In the latter case Petrillo admittedly would merely ask the employees toturn in their piecework slips which had been withheld, and the employees wouldcomply.b.The discharge of GalloAbout 3.30 p.m. on Friday,February 19, Foreman Petrillo informed Pappas thatGallo had not punched his timecard for 2 days in a row. Pappas instructed Petrilloto summon Gallo. Petrillo came up to Gallo while the latter was working and statedthat Pappas wanted to see him in the office.In response to Gallo's inquiry as to thereason for this summons, Petrillo replied that it was something pertaining to Gallo'stimecard.When Gallo entered Pappas' office a few minutes later, Pappas showed Gallo histimecard and asked why it had not been punchedGallo replied that he had somepersonal time out that week and had not been punching his card because he intended'to withhold his numbers and draw unemployment compensation.Pappas admittedlyretorted at this point,"You know that's against the rules. I have already firedCorrelle for it 13 and under the circumstances I will have to fire you too."Galloexplained that everyone else was engaging in the same practice and stated that hecould not see why he was not permitted to do the same thing. Pappas admitted thatGallo then stated that he would see his lawyer about his being fired.The discussionbecame "heated,"and Pappas told Gallo to turn in his slips, adding that Gallo waspretty free with his threats as he had been'in the past and that it was not a harmoniousrelationship for Gallo to keep employees under pressure.In response to Gallo'sinquiry as to what Pappas was referring to, Pappas mentioned incidents between Gallo'and Foreman Petrillo and between Gallo and another employee, admittedly a1l-hav-Ing occurred about 1ih'to 3years previously.14'Gallo then left,went down to get his piece-work slips, washed up, and went intothe office where he turned in his slips and got his pay.As employee Murray wasleaving the plant, -he saw Gallo-talking to Pappas and asked Gallo why he had beenfired.Gallo replied,"I didn't punch my card."Murray looked at Pappas and Gallo,and said, "Well, I didn'tpunch my 'card either." Pappas made no response.c.The discharge of MurrayImmediately after Gallo'sdischaige,Respondent placed the following notice onthe timeclock:"Any employee not punching a card will be discharged immediately,no excuses and no exceptions."Early on the morning of March 12, 1965,Foreman Petrillo was checking cardsand found five cards not punched in on the timeclock.After discussing the matterwith Pappas, Petrillo first approached Correlle and Murray, the two Kamborian sidelasters who worked close'together.Petrillo handed them their timecards and statedthat he wanted them to punch their timecards.Correlle and Murray looked 'at oneanother, and then Murray stated that he was not going to punch his timecard but wasgoing to the office to talk about it.When Murray and Correlle continued to refuse topunch their timecard despite Petrillo'swarning that they could not continue to work'there unless they:punched their card, Petrillo indicated that they were both fired, andreported the incident to Pappas.Murray and Correlle put on their jackets and proceeded to the office to see Pappas,who'happened to walk by at that time.Pappas asked them, "How come you don'twant to punch your timecard?"Murray replied,"Well, I want to collect,[partial13This referred'to an' incident in October or November' 1964,'when Pappas dischargedCorrelle because he had deliberately refused to turn in his work slips that week when-requested to do so.Correlle was reinstated within a week or so when he stated he wassorry and-it would not happen again:,JI'14The findings in this paragraph are based primarily on 'the credited testimony ofPappasGallo denied that any, mention was made of withholding slips or that he hadtold Pappas he was withholding slips to draw unemployment compensationI do' notcredit Gallo's testimony, to the extent that it conflicts with the findings set forth iii the text.2 21-3 7 4-6 6-v o f 157-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDunemployment compensation]" and reiterated that he was not going to punch hiscard.Pappas told them not to be foolish, that they should punch their cards and turnin their work slips and go to work.Murray and Correlle refused.Murray pointedout that they could not make a living on $30 a week and promised that if they wouldbe permitted to work without punching in and withhold their slips, they would keepitquiet so no one would know. Pappas replied that if he let them "get away withthat,Nick Gallo will hang me." Correlle and Murray were then both terminated.153.Respondent's contentions and concluding findingsa.As to Nicholos GalloIn his opening statement at the beginning of the instant hearing counsel forRespondent stated that Gallo was discharged because he had failed to punch in towork on the timeclock and was withholding case numbers to reduce his earnings forthat week in order to be able to receive partial unemployment compensation, all inviolation of Respondent's rules which it was making an effort to enforce.However,as previously found, Respondent was aware that this was a practice in which itsemployees, including Gallo, admittedly engaged for many years up to, and even after,Gallo's discharge, without any disciplinary action being taken by Respondent.Thus,in January and February 1965, Gallo himself had continued to turn in job ticketsbearing dates of prior weeks than that for which they were turned in, without anycomment by Respondent.And, as Foreman Petrillo further admitted, despiteRespondent's efforts and the weekly check which he made to tighten up on thispractice, he found that each week on an average of 5 percent of the employees in hisdepartment (the lasting room where Gallo and Murray were employed) continuedto engagein this practice until he ceased to be foreman sometime in April 1965, longafterGallo's discharge.Yet, in all such instances, it was Respondent's policy, asdemonstrated by Petrillo's admitted conduct, merely to request the offending employeeto turn in the piecework slips which had been withheld and for Petrillo himself towrite in the time on the employee's timecard or to request the offending employeeto punch his timecard.The only time that Respondent deviated from this policy wasin the case of Gallo who was discharged for engaging in this same practice.Presumably awaie that the defense asserted in Respondent's counsel'sopeningstatement would not stand up in the light of the-foregoing evidence adduced at thehearing, counsel has somewhat shifted his defense in his brief in a belated effort tostrengthen Respondent's case.Thus, counsel now states in his brief that Gallo wasdischarged "not merely for failing to punch his card as such" and for failing to turnin hisworkslipspromptly, "but because of hisinsistenceon the `right' not to punchand to withhold slips to collect unemployment compensation."Counsel's brieffurther states that such disciplinary action was allegedly consistent with Respondent'spreviously instituted policy as reflected by the discharge of Correlle in October orNovember 1964.However, this asserted defense also cannot avail Respondent, as itis vulnerable in two respects.In the first place, the record clearly shows that, unlike Correlle in 1964 and Murrayand Correlle in March 1965, Gallo did not "insist on the right" not to punch his card.in order to withhold slips for the purpose of collecting unemployment compensation.Thus, as previously noted, Pappas admitted that he opened the conversation on thatoccasion by asking Gallo why he had not punched his timecard and that Gallo repliedby explaining that he had taken some time out on personal matters that week andhad not been punching his card because he wanted to withhold his numbers in orderto draw unemployment compensation.Obviously, at this point there wasno "insist-ence" onthe "right" to do anything.Yet, according to Pappas' own credited testi-mony, it was at this point that Pappas retorted that thiswas againstthe rules and thathe would have to fire Gallo. Nor was there any "insistence" thereafter in Gallo's pro-test that everyoneelse was engagingin this practice and that he could not see whyhe was not being permitted to dothe samething.This was tantamountto no morethan a plea for equal treatment and to persuade Pappas to rescind his dischargeaction.In any event, unlike Correlle and Murray, Gallo at no time refused tocomply with any request to punch his timecard or to turn in his work slips.Thus,Pappas' own testimony renders Respondent's defense untenable.isThe findings in this paragraph are based on a synthesis of the testimony of Murrayand Pappas, the only two witnesses who testified to this conversation.The only seriousdispute with respect to these findings is Murray's denial that Pappas told them to punchtheir cards or made any statement to the effect that they could continue to work if theywould go back and punch their cards. I do not credit Murray's denials in this respect. DAVID SHOE CO., INC.149In the second place, if, as counsel for Respondent asserts, Gallo's discharge wasconsistent with its policy,then the obvious question arises as to why Gallo was sum-marily discharged while Murray and Correlle were admittedly given a second chanceand urged by Pappas to reconsider their action.Moreover,this disparate treatmentwas accorded by Pappas with full knowledge that Murray and Correlle had justdeliberately flouted Petrillo's express instruction to punch their timecards and thatthey were in fact insisting on their right not to do so in order to withhold their slipsfor the purpose of obtaining partial unemployment compensation.Furthermore,Pappas' conduct assumes even greater significance in the light of the notice,postedby ,Respondent on the timeclock immediately after Gallo's discharge,which for thefirst time warned that any employee who did not punch his card would be "dischargedimmediately"and that there would be "no excuses and no exceptions."In addition,,Correlle had admittedly been previously discharged for having taken this sameadamant position.Yet, fully aware of all the foregoing-circumstances,Pappas was,eager to waive the penalty proscribed in his newly posted rule, to make an exceptionwithout any excuse therefore,and to ignore the conduct of Correlle and Murraydespite their known deliberate flouting'of Petrillo'sauthority and their expressedinsistence on withholding slips to collect partial unemployment compensation. I amconvinced and find, under all the circumstances,that the disparate treatment accordedtoGallo in this respect is explained by the fact that'Gallo was a known union pro-tagonist while Murray and Correlle admittedly were not known to be, nor regardedas, union adherents or sympathizers.Pappas was bitterly opposed to having the employees select the Union as theircollective-bargaining representative.He made his opposition clearly known to theemployees by his threats to close or move the plant, his promise to adjust wages, andhis other unlawful conduct, as previously found.Pappas was aware that Gallo wasa staunch union protagonist who desired to have Respondent's plant unionized.Gallo's performance as chief spokesman for the three Kamborian sidelasters on theoccasion when they unsuccessfully sought a wage increase,as previously detailed,also made Pappas aware of Gallo's belief that an increase in wages could be obtainedif the Union became the employees'bargaining representative,and also created theimpression of his determination to pursue that avenue for obtaining the requestedwage increase which Respondent had refused to grant.That Gallo was continuinghis organizational efforts was made apparent to Pappas when he admittedly observedhim entering the union meeting hall with a group of Respondent's employees on theafternoon of February 9, only 10 days before his summary discharge.Although Pappas had allegedly made some effort to inform employees of Respond-ent's new policy against the longstanding employee practice of not punching theirtimecards and of withholding their work slips, he admitted that at no time prior toGallo's discharge had any employees been warned that they would be dischargedfor continuing this practice.He also admitted that he had not talked to every per-son in the plant about this alleged new policy and could not remember specificallytalking to Gallo about it.16Without any prior warning or notice,and contrary toRespondent's policy in the case of other employee offenders in this respect,Gallo wassummarily discharged immediately upon explaining his reason for not punchinghis card to be that he had intended to withhold his numbers in order to draw unem-ployment compensation.Considering all the foregoing together with Pappas'resur-rection during the discharge incident of other acts of Gallo's alleged misconduct,allof which admittedly occurred from I to 3 years previously,and the disparity-between the treatment which Pappas accorded to Gallo, a known union protagonist,and that which he accorded to Murray and Correlle,who admittedly were notregarded by him as even being union supporters or sympathizers,as previouslydetailed, I am convinced and find that the incident in question was not the truemotivating cause for Gallo's discharge but that Pappas seized upon it as a convenientpretext for ridding Respondent of an active union protagonist.17By such conduct,Respondent discriminated with respect to the hire and tenure of employment ofGallo and thereby discouraged membership in the Union in violation of Section8(a) (1) and(3) of the Act.16Gallo testified that he had been unaware of Respondent's alleged new policy in thisrespect.171 note that on May 25,1965, the review examiner of the Massachusetts Division ofEmployment Security Board of Review held that Gallo's failure to punch his timecardon the occasion in question"was not the determining reason for the claimant's [Gallo's]discharge"and that he was entitled to unemployment compensation. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.As to Richard MuirayRespondent contends that Murray was discharged for insubordination in refusingto comply with its request to punch his timecard and in insisting instead on his rightto withhold work slips for the purpose of collecting unemployment compensation.Murray's case clearly stands on a different footing from that of Gallo. In the firstplace, I have previously credited Pappas' testimony that he was not aware of Mur-ray's union activities,that he had not seen him enter the union meeting hall on Feb-ruary 9, and that he did not regard him as a union supporter or sympathizer. In thesecond place,Pappas was according Murray favored treatment by urging him toreconsider his position,to punch his card and to go back to work, and thereby giving'him a second chance despite the prior posted notice,admittedly observed by Murray,of summary discharge for this offense without any exception or excuse.But Mur-ray deliberately refused to comply with Pappas' urgings to punch his timecard,just ashe had also previously refused to comply with Petrillo's instructions in this regard;instead,he did in fact insist that he be permitted to work without punching his time-card so that he could withhold his work slips and collect partial unemploymentcompensation.Indeed, even prior to the advent of the Union,Correlle had oncebeen discharged for taking that same position.It is true,as the General Counsel contends,that other employees both that dayand thereafter also failed to punch their timecards,without being discharged,and thatPetrillo merely filled in their time on some of these occasions.However, this is of nogreat significance in the absence of evidence that they deliberately refused to complywith specific instructions to punch their cards or to turn in their work slips whentheir offense was discovered.Nor is it of any significance that Pappas realized thatGallo would have a stronger case against him if he were to favor Murray and Cor-relle still further by permitting them to do what they requestedI am convinced and find that the General Counsel has not sustained his burdenof proof with respect to the allegation that the discharge of Murray was violative ofthe Act. I will accordingly recommend dismissal of this allegation.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent,set forth in section III, above,occurring in connec-tion with the operations of Respondent described in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates and tend to lead'tb labor disputes burdening and obstructing commerce andthe free flow of commerce.V." THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act.Having found that Respondent violated the-Act by discharging Nicholos Gallo onFebruary 19, 1965, I will recommend that Respondent offer him immediate and fullreinstatement to-his former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole for any loss of earn-ings he may have suffered as a result of the discrimination against him, by paymentto him of a sum'of money equal to that which he normally would have earned aswages from the 'date of his discharge to the date of Respondent's offer of reinstate-ment,less his net earnings during such period, with backpay and interest thereonto be computed in the manner prescribed by the Board in F. W.Woolworth Company,90 NLRB 289,andt Isis Plumbing & Heating Co.,138 NLRB 716.Because ofthe character and scope of the unfair labor practices herein found, Iwill recommend that, in order to effectuate the policies of the Act,Respondent ceaseand desist from in any other manner interfering with, restraining, and coercingemployees in the exercise of their rights guaranteed,by Section 7 of the Act.18Upon the basis of the foregoing findings of fact and upon' the .entire record in thecase, I make the following-CONCLUSIONS OF LAW1.United Shoe Workers of America, AFL-CIO, is a labor organization withinthemeaning of Section 2(5) of the Act. - -isN L R.B. v. Entwistle MfgCo.. 120 F 2d 532, 536 (C A. 4). DAVID SHOE CO., INC.1512.By discriminating with respect to the hire and tenure of employment of Nicho-los Gallo, thereby discouraging membership in the above-named labor organization,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.-3.By the foregoing conduct and by the conduct of Superintendent Pappas, detailedin section III,B,2, supra,Respondent has interfered with,restrained,and coerceditsemployees in the exercise of their Section 7 rights and thereby has engaged inunfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting.corii-merce within the meaning of Section 2(6) and-(7)' of the Act. ' '5Respondent did not engage in surveillance'and' did not unlawfully'dischargeRichardMurray 'RECOMMENDED ORDERUpon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act,as amended,I hereby recommend that Respondent,David ShoeCo., Inc., Lynn,Massachusetts,its officers,agents, successors,and assigns,shall:ICease and desist from-(a)' Discouraging membership in or 'activities on, behalf of United Shoe Workersof America,AFL-CIO,'orany other labor organization,by discriminatorily dis-'charging or refusing to reinstate employees,or by discriminating against them in anyother manner in regard to their hire and tenure'of employment or any term or condi-tion of employment.(b) Threatening employees with loss of jobs, the closing or relocation of theplant, loss of longevity,or any other economic reprisals; if they'selected the above-named or any other labor organization as their collective-bargaining representative.(c)Promising employees to grant wage increase,or' any other economic benefits,to induce them to designate the above-named or any other labor organization as theircollective-bargaining representative.(d)Creating-the -impression that it was engaging in-surveillance of the unionmeeting hall and-of the employees'union activities.(e) In any other manner interfering with, restraining,or coercing employees in,the, exercise of their right to self-organization,:to:foim,'join, . or'assist the above-named or any other labor organization,to bargain'collectively through representa-tives of their own choosing,to engage in concerted activities for the purpose of col-lective bargaining or.other mutual aid or protection,-or to-refrain from any or allsuch activities,-except as authorized in Section 8(a)(3) of the Act,as amended.2.Take the following-affirmative action which is 'necessary to effectuate the poli-cies of the Act:-(a)Offer,toNicholos Gallo immediate-and' full reinstatement.to his former orsubstantially equivalent position,without prejudice to his seniority or other rightsand privileges,and make him whole for any loss of earnings he may have,sufferedas a result of the discrimination practiced against him, 'in the manner set forth in.the section of this,Decision entitled"The Remedy." . --(b) Preserve and, upon request,make available to the Board and its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other.'records necessary,to determinethe amount due as backpay."(c)Notify the above-named employee if presently serving in the Armed Forcesof the United States of his right to full reinstatement,upon application,in accord-ance with the Selective Service Act and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces.(d) Post at its plant in Lynn, Massachusetts, copies of the attached notice marked"`Appendix."19Copies of said notice,to be furnished by the Regional Director forRegion 1(Boston,Massachusetts),shall, after being duly signed by authorized rep-resentatives of the Respondent, be posted by Respondent immediately upon receiptthereof and be maintained by it for a period of 60 consecutive days thereafter in con-c.^--,.39 In the event that this Recommended Order is adopted by the Board,'the words "aDecision'and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words '.'a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"'a Decisionand Order" 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by said Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within 20 days from the dateof this Decision, what steps the Respondent has taken to comply therewith.20I further recommend that the cbinplaint be dismissed insofar as it alleges thatRespondent violated the Act by engaging in surveillance and by discharging RichardMurray.In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that: -WE WILL NOT discourage membership in or activities on behalf of UnitedShoe Workers of America, AFL-CIO, or in any other labor organization, bydiscriminatorily discharging or refusing to reinstate employees, or by discrimi-nating against them in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment.WE WILL NOT threaten employees with loss of jobs, the closing or relocationof the plant, loss of longevity, or any other economic reprisals, if they select theabove-named or any other labor, organization as their collective-bargainingrepresentative.-WE WILL NOT promise to grant to employees wage increases, or any othereconomic benefits, to induce them not to designate the above-named or anyother- labor organization as their collective-bargaining representative.WE WILL NOT create the impression that we are engaging in surveillance of theunion meeting hall or of the employees' union activities.WE WILL NOT, in any other manner, interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or refrain from any or all such activities, except as authorized in Section8(a)(3) of the Act, as amended.-WE WILL-offer to Nicholos Gallo immediate and full reinstatement to his for-mer, or substantially equivalent position, without prejudice to his seniority orother rights and privileges, and, will make him whole for any loss of earningssuffered as a result of the discrimination against.him.All our employees are free to become, remain, or refrain from becoming or remain-ing,members of the above-named or any other labor organization.DAVID SHOE CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)-(Title)NoTE.-In the event the above-named employee is presently serving in the ArmedForces of the United States we will notify him of his right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date-of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, BostonFive Cents Saving Bank Building, 24-School Street, Boston, Massachusetts, TelephoneNo. 523-8100.'